[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
CT Page 12459
The defendants Redcoat Home Builders, Inc.'s and Jeffrey A. Russo's objection to the plaintiffs' request for leave to file an amended revised complaint having been presented, it is hereby Ordered: overruled.
"Our courts have pursued a liberal policy in allowing amendments" Johnson v. Toscano, 144 Conn. 582, 587 (1957). The principal considerations in ruling upon a request to amend are unreasonable delay in making the request, fairness to the opposing parties, and negligence of the party offering the amendment. Cummings v. General Motors Corporation, 146 Conn. 443,449-50 (1959).
The court is persuaded that none of the above factors is fatal to the plaintiffs' request, and, despite the claimed substantive deficiencies in the proposed amendment, no sound reason exists to deny the requested permission. Falby v.Zarembski, 221 Conn. 14, 24 (1992). To rule otherwise would be tantamount, as well, to converting the defendants' objection to a motion for summary relief. This, the court will not do.
The court's ruling is not intended to prejudice the defendants or to diminish their right to contest the merits of the amended revised complaint in whatever manner may be consistent with the rules of practice (P.B., Sec. 10-61) and applicable law.
Gaffney, J.